Appeal from an award of death benefits. Decedent, employed by a village felt sudden pain in his abdomen while removing small stones from the street with a shovel. He told his wife and the physician that while lifting a shovel of stones his foot, resting upon a stone, turned over and he at once felt a severe abdominal pain. The village authorities stated in the employer’s report of injury that decedent was injured in his regular employment and that the injury consisted of “ wrenching himself while cleaning street, causing rupture of intestine.” The autopsy disclosed a ruptured intestine. A physician testified that the accident “ was the direct cause of his death ” and not carcinoma which encircled an intestine at a place away from the rupture. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.